

117 SRES 248 ATS: Recognizing and celebrating the 225th anniversary of the entry of the State of Tennessee into the United States as the 16th State.
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 248IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Hagerty (for himself and Mrs. Blackburn) submitted the following resolution; which was referred to the Committee on the JudiciaryJune 16, 2021Committee discharged; considered and agreed toRESOLUTIONRecognizing and celebrating the 225th anniversary of the entry of the State of Tennessee into the United States as the 16th State.Whereas, on June 1, 1796, Congress created the State of Tennessee from the Territory of the United States South of the River Ohio, or more commonly known as the Southwest Territory;Whereas the State of Tennessee earned the nickname The Volunteer State after the involvement of the State in the War of 1812, when many Tennesseans volunteered for the war effort and General Andrew Jackson led troops from the State to victory in the Battle of New Orleans;Whereas the motto of the State of Tennessee, officially adopted by the State in 1987, is Agriculture and Commerce, which is taken from the wording used on the State seal;Whereas the State of Tennessee is naturally divided into 3 grand divisions, which include—(1)the Blue Ridge Mountains of east Tennessee;(2)the Cumberland Plateau and the foothills and basin of middle Tennessee; and(3)the low plains of west Tennessee;Whereas the official flag of the State of Tennessee, which was adopted by the General Assembly on April 17, 1905, contains 3 pure white stars representing the 3 grand divisions of the State bound together by a circle of blue symbolizing the indissoluble trinity;Whereas the State of Tennessee has produced 3 presidents of the United States, including—(1)Andrew Jackson;(2)James K. Polk; and(3)Andrew Johnson;Whereas, over the years, the State of Tennessee has become a cultural, diverse, and vibrant State that celebrates its bright past through agriculture, music, art, food, faith, historical attractions, nature, and its people;Whereas, on August 18, 1920, the State of Tennessee became the 36th and final State necessary to ratify the 19th Amendment to the Constitution of the United States, which gave women the right to vote;Whereas, from Mountain City to Memphis, the State of Tennessee pioneered many musical genres, including—(1)bluegrass;(2)country;(3)blues;(4)gospel; and (5)rock and roll;Whereas the State of Tennessee produces products known around the world, including—(1)Tennessee whiskey;(2)hot chicken; and(3)Tennessee barbecue;Whereas June 1, 2021, marks the 225th anniversary of the attainment of statehood by the State of Tennessee; andWhereas this 225th anniversary is a monumental occasion to rejoice and commemorate the achievements of the great State of Tennessee: Now, therefore, be it That the Senate recognizes and celebrates the 225th anniversary of the entry of the State of Tennessee into the United States as the 16th State.